Name: Commission Regulation (EEC) No 3472/87 of 19 November 1987 concerning the stopping of fishing for saithe by vessels flying the flag of Germany
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 20 . 11 . 87 Official Journal of the European Communities No L 329/ 19 COMMISSION REGULATION (EEC) No 3472/87 of 19 November 1987 concerning the stopping of fishing for saithe by vessels flying the flag of Germany THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2241 /87 of 23 July 1987 establishing certain control measures for fishing activities ('), and in particular Article 1 1 (3) thereof, Whereas Council Regulation (EEC) No 4034/86 of 22 December 1986, fixing, for certain fish stocks and groups of fish stocks, total allowable catches for 1987 and certain conditions under which they may be fished (2), as last amended by Regulation (EEC) No 2999/87 (3), provides for saithe quotas for 1987 ; Whereas, in order to ensure compliance with the provi ­ sions relating to the quantitative limitations on catches of stocks subject to quotas, it is necessary for the Commis ­ sion to fix the date by which catches made by vessels flying the flag of a Member State are deemed to have exhausted the quota allocated ; Whereas, according to the information communicated to the Commission, catches of saithe in the waters of ICES divisions Vb (EC-zone), VI , XII and XIV by vessels flying the flag of Germany or registered in Germany have reached the quota allocated for 1987 ; whereas Germany has prohibited fishing for this stock as from 15 November 1987 ; whereas it is therefore necessary to abide by that date , HAS ADOPTED THIS REGULATION : Article 1 Catches of saithe in the waters of ICES divisions Vb (EC-zone), VI, XII and XIV by vessels flying the flag of Germany or registered in Germany are deemed to have exhausted the quota allocated to Germany for 1987. Fishing for saithe in the waters of ICES divisions Vb (EC-zone), VI , XII and XIV by vessels flying the flag of Germany or registered in Germany is prohibited, as well as the retention on board, the transhipment and the landing of such stock captured by the abovementioned vessels after the date of application of this Regulation . Article 2 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. It shall apply with effect from 15 November 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 19 November 1987 . For the Commission Antonio CARDOSO E CUNHA Member of the Commission 1 OJ No L 207, 29 . 7 . 1987, p. 1 . (2) OJ No L 376, 31 . 12 . 1986, p . 39 (3) OJ No L 285, 8 . 10 . 1987, p. 2 .